Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adelson Michel appeals the district court’s order granting a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Michel’s motion to appoint counsel and affirm for the reasons stated by the district court. See United States v. Michel, No. 5:06-er-00041-gec-l (W-D.Va. June 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.